Citation Nr: 0308689	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for a right foot scar, 
status post excision of plantar warts, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's right foot scar is productive of 
significant limitation of function of the right foot, 
including severe pain and very limited motion.




CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a right foot 
scar, status post excision of plantar warts, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.71a (Diagnostic Code 5284), 
4.118 (Diagnostic Codes 7804 and 7805) (2002); 67 Fed. Reg. 
58,448 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an August 1970 rating decision, the RO granted service 
connection for a recurrent plantar wart of the right foot, 
with grafting, on the basis of in-service excision of a 
recurrent plantar wart.  A 10 percent evaluation was 
assigned, effective from August 1970.  This evaluation has 
since remained in effect and is at issue in this case.

The veteran's October 1997 VA skin diseases examination 
report indicates the presence of a right plantar foot scar, 
with an area of skin graft measuring 1.8 centimeters in 
diameter.  This area was described as nontender on palpation.  

Subsequent VA medical records reflect frequent treatment for 
right foot symptoms.  An April 1998 record indicates findings 
of pain, swelling, and severe shortening of the second digit 
of the right foot.  In May 1998, the veteran complained of a 
ball of the right big toe.  An impression of right plantar 
fasciitis was rendered in September 1999.

During his March 2001 feet examination, the veteran 
complained of pain, weakness, stiffness, locking, and redness 
in the right foot.  Upon examination, the veteran had 
"severe pronation" bilaterally, with an elevated second 
right toe which overlapped the third toe on the right.  
Weight-bearing was described as very guarded, and the 
veteran's standing was unstable.  The callosities included 
multiple hyperkeratoses on the right.  The veteran's right 
foot pain was described as severe, and supination was 
"minimal" as secondary to pain.  Rising on the toes was 
within normal limits on the left but to a lesser degree and 
painful on the right.  The sole diagnosis was residual scars, 
status post right foot surgery in 1969, with a skin graft.

The veteran's March 2001 VA scars examination revealed a 1.75 
centimeter lesion on the mid-plantar lateral foot area, which 
was hyperpigmented, depressed, and tender on palpation.  
There was also a 0.8 centimeter scar on the mid-forefoot, 
which was hyperpigmented, had a nodular quality to it, and 
was painful on palpation.  The examiner further noted a 2.5 
centimeter scar on the first metatarsal head at the plantar 
surface that was somewhat tender on palpation but "more of a 
clavus" and a one centimeter scar on the plantar surface of 
the right great toe that was tender and hyperkeratotic.  The 
diagnoses were painful plantar scars on the right foot and 
clavi.

The RO has evaluated the veteran's right foot scar at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The diagnostic codes concerning skin disorders have been 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 58,448 (2002).  The Board notified the 
veteran of these revisions in a November 2002 letter.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

That having been noted, the provisions of Diagnostic Code 
7804 were not substantially changed in the regulatory 
revisions.  Under both the old criteria and the new criteria, 
a maximum 10 percent evaluation is warranted for a painful 
scar.  Accordingly, the Board has considered other diagnostic 
code sections.

Under Diagnostic Code 7805, which was also not substantially 
altered in the regulatory revisions, a scar is for evaluation 
on the limitation of function of the part affected.  In this 
particular case, such limitation of function is quite evident 
from the recent medical records.  The March 2001 VA feet 
examination revealed severe right foot pain, "severe" and 
limited pronation, and minimal supination.  Notably, the 
examiner diagnosed only residual right foot scars and did not 
attribute these symptoms to an entirely separate disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Accordingly, the Board finds that the veteran's right foot 
symptoms, resulting from his service-connected scar, 
correlate closely to the criteria for a 30 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this 
section, a 30 percent evaluation, the maximum available 
rating, is warranted for a severe foot injury.  The Board is 
satisfied that this evaluation more adequately contemplates 
the veteran's current disability picture than the presently 
assigned evaluation under Diagnostic Code 7804.  See 
generally Butts v. Brown, 5 Vet. App. 532 (1993) (in which 
the Court held that the selection of the proper diagnostic 
code is not a question of law subject to the de novo standard 
of review).  

That having been noted, the Board has also considered whether 
other diagnostic code sections concerning the feet might 
allow for an even higher evaluation.  Diagnostic Codes 5276 
and 5278, however, allow for an even higher evaluation only 
in the case of a bilateral disability.  Here, where the 
veteran's service-connected disability involves only the 
right foot, there is no basis for an evaluation in excess of 
30 percent.

Overall, the evidence supports a 30 percent evaluation, but 
not more, for the veteran's right foot scar under Diagnostic 
Codes 5284 and 7805.  To that extent, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his right foot scar has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent evaluation for a right foot scar, 
status post excision of plantar warts, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

